            Case 2:20-cv-00587-BJR Document 14 Filed 11/23/20 Page 1 of 6




1                                                      HONORABLE BARBARA J. ROTHSTEIN

2

3

4

5

6

7
                                UNITED STATES DISTRICT COURT
8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
9
      MACKAY COMMUNICATIONS,                         IN ADMIRALTY
10    INC.,
                                                     NO. 20-587 BJR
11                    Plaintiff,
                                                     STIPULATED MOTION AND
12            v.                                     ORDER TO EXTEND DISCOVERY
                                                     CUT OFF DATE
13    MISS LEONA, INC., in personam, and
      F/V MISS LEONA, Official No.
14    522643, her engines, tackle,
      equipment, appurtenances, etc., in rem,
15
                      Defendants.
16
             Plaintiff Mackay Communications, Inc. and Defendant Miss Leona, Inc. respectfully
17

18    submit pursuant to Fed.R.Civ.P. 16(b)(4) and LCR 7(d)(1), 10(g), and 16(b)(5), their Joint

19    Stipulated Motion to Extend the Discovery Cut Off Date to January 22, 2021.

20           The case involves Plaintiff’s claim relating to non-payment of a bill for repair of a

21   fishing vessel and Defendant’s counterclaim for costs incurred due to problems with
22   Plaintiff’s repairs.
23
             The parties filed their Joint Status Report on 8/10/20 requesting a discovery cut-off
24
     date of January 22, 2021, and a trial date of May 24, 2021 (dkt 11). The parties stated
25


      STIPULATED MOTION AND ORDER TO                                          Gaspich Law Office PLLC
                                                                              8094 Barthrop Pl NE
      EXTEND DISCOVERY CUT OFF DATE - 1                                       Bainbridge Island, WA 98110
                                                                              Tel. (206) 956-4204
                                                                              Fax: (206) 956-4214
            Case 2:20-cv-00587-BJR Document 14 Filed 11/23/20 Page 2 of 6




     therein that they “may request an extension [of this date] due to unforeseen future delays due
1
     to the coronavirus.” Id.
2

3           The Court issued an Order Setting Trial and Related Dates on 10/6/21, setting a trial

4    date of 5/24/21, but an earlier discovery cut off of 11/25/20 (dkt 12).

5           The parties have tried, but are unable to meet the discovery cut-off date due to the

6    unexpected lack of availability of key witnesses and due to delays in scheduling important
7    depositions due to Covid.
8
            A primary witness in the case is Chris Allinson, who is the Captain of the F/V MISS
9
     LEONA. Allinson has the most knowledge about key issues in the case, including the
10
     damage to the boat, hiring Mackay, what defendant contends was the parties’ agreement,
11
     alleged delays in completion due to work on the boat, alleged inadequacies in the repairs
12
     performed by Mackay, and what additional work was performed by a new contractor and
13
     which of this work relates to work that Mackay performed. Allinson has been fishing on the
14

15
     boat in Alaska since the summer and only returned to Washington last week. It was not

16   expected when the parties filed their Joint Status Report that Allinson would be away fishing

17   until November. His deposition is scheduled for Monday, November 23. However, based

18   on his testimony, additional depositions of other witnesses may need to be scheduled.

19          Defendant will rely on surveyor Stuart McFarland, who resides in Kodiak, Alaska,
20
     and Dave Pratt of Fusion Marine. McFarland coordinated the repairs on behalf of
21
     Defendant’s insurer and will offer testimony related to alleged delay and problems with
22
     Plaintiff’s repairs. Requests to depose these witnesses were made in October after
23
     Defendant served its discovery responses producing records and statements from them.
24
     Efforts to schedule their depositions has taken much longer than expected because of their
25
     limited availability due to Covid. McFarland is only first available to be deposed on
      STIPULATED MOTION AND ORDER TO                                           Gaspich Law Office PLLC
                                                                               8094 Barthrop Pl NE
      EXTEND DISCOVERY CUT OFF DATE - 2                                        Bainbridge Island, WA 98110
                                                                               Tel. (206) 956-4204
                                                                               Fax: (206) 956-4214
            Case 2:20-cv-00587-BJR Document 14 Filed 11/23/20 Page 3 of 6




     December 1, 2020. Pratt’s work schedule has not yet allowed scheduling his deposition, and
1
     the earliest date he will be available appears to be sometime in December.
2

3           Defendant requested to depose Brynn Decker, the manager of Mackay’s office in

4    Dutch Harbor who was involved with scheduling the vessel repairs, but she was not

5    available and her deposition could not be scheduled until November 24, 2020.

6           The parties will not be able to obtain expert opinions in the case until depositions of
7    these primary factual witnesses are completed. Upon completion of these depositions,
8
     additional depositions of fact witnesses may be necessary. For instance, Defendant has
9
     indicated it may need to depose the electrician and electronics technician who performed
10
     work on the M/V MISS LEONA to the extent the scheduled witnesses do not have the
11
     requisite knowledge. Plaintiff may need to depose similar workers from the subsequent
12
     repairer who replaced Mackay.
13
            The parties have prosecuted the case in good faith. The parties exchanged Initial
14

15
     Disclosures in early August in accordance with the case schedule. The parties were unable

16   to propound discovery until around this time pursuant to the Civil Rules. Plaintiff issued

17   discovery in August after receiving Defendant’s Initial Disclosures. Delays brought about

18   due to Covid restrictions and the difficulty in obtaining responsive information and

19   documents because the boat was still fishing in Alaskan waters, Defendant was unable to
20
     serve discovery responses until October 9, 2020. Plaintiff was unaware of certain witnesses
21
     (e.g. McFarland) until disclosed in these discovery responses, and soon afterward requested
22
     to schedule their depositions. As discussed above, these depositions could not be scheduled
23
     until the next week and some of the witnesses are not available until December.
24
            The Court may extend the case scheduling dates for “good cause.” LCR 16(b)(5).
25
     Good cause for purposes of Rule 16 looks at the diligence of the parties in complying with
      STIPULATED MOTION AND ORDER TO                                         Gaspich Law Office PLLC
                                                                             8094 Barthrop Pl NE
      EXTEND DISCOVERY CUT OFF DATE - 3                                      Bainbridge Island, WA 98110
                                                                             Tel. (206) 956-4204
                                                                             Fax: (206) 956-4214
            Case 2:20-cv-00587-BJR Document 14 Filed 11/23/20 Page 4 of 6




     the case scheduling order. Johnson v. Mammoth Recreation, Inc., 975 F.2d 604, 607-08 (9th
1
     Cir. 1992). Good cause exists is “noncompliance with a Rule 16 deadline occurred or will
2

3    occur, notwithstanding diligent efforts to comply, because of the development of matters

4    which could not have been reasonably foreseen or anticipated at the time of the Rule 16

5    scheduling conference.” Jackson v. Laureate, Inc., 186 F.R.D. 605, 607 (E.D. Cal. 1999).

6            The parties submit that good cause exists to extend the trial and associated case
7    dates. The case schedule issued on October 6th, affording only seven weeks to complete
8
     discovery. The parties had exchanged Initial Disclosures and propounded discovery
9
     requests, but Defendant’s responses were only received subsequently. Scheduling of
10
     depositions has been delayed for reasons both unexpected and out of the control of the
11
     parties. The M/V MISS LEONA remained fishing in Alaskan waters until November, which
12
     was unexpected. That made key witnesses unavailable until late November and December.
13
     Other key witnesses in the case who must be deposed are employees of the parties who
14

15
     reside outside Seattle (e.g. Dutch Harbor) or contractors (e.g. Dutch Harbor, Kodiak), the

16   scheduling of whose depositions has been delayed due to Covid issues, despite the diligence

17   of counsel, who are both members of small firms working out of their homes.

18           Accordingly, the parties respectfully request that the Court modify the case schedule

19   to extend the discovery cut off date until January 22, 2021.
20
             The parties are not requesting the Court to change the trial date, but if the Court believes
21
     that these changes require a new trial date, the parties request a date in either June or July 2021.
22

23

24

25


      STIPULATED MOTION AND ORDER TO                                             Gaspich Law Office PLLC
                                                                                 8094 Barthrop Pl NE
      EXTEND DISCOVERY CUT OFF DATE - 4                                          Bainbridge Island, WA 98110
                                                                                 Tel. (206) 956-4204
                                                                                 Fax: (206) 956-4214
            Case 2:20-cv-00587-BJR Document 14 Filed 11/23/20 Page 5 of 6




1           DATED this 17th day of November, 2020.

2     GASPICH LAW OFFICE PLLC                    PRITCHETT & JACOBSON, P.S.
3

4
      s/Anthony J. Gaspich                       s/Russell W. Pritchett
5     Anthony J. Gaspich, WSBA No. 19300         Russell W. Pritchett, WSBA No. 8018
      Attorneys for Plaintiff Mackay             Attorneys for Defendant Miss Leona, Inc.
6     Communications, Inc.                       870 Democrat Street
      8094 Barthrop Pl NE                        Bellingham, WA 98229
7     Bainbridge Island, WA 98110                Tele: (360) 647-1238
      Tele: (206) 956-4204                       Email: russell@pandj.info
8     Fax: (206) 956-4214
      Email: tony@gaspichwilliams.com
9

10

11

12

13
                                               ORDER
14
            The parties having so stipulated, and the Court finding good cause for entry hereof,
15
            NOW, THEREFORE, IT IS HEREBY ORDERED that the discovery cut off date is
16
     extended until January 22, 2021, all other dates in the Order Setting Trial and Related Dates
17
     (dkt 12) remaining the same.
18
            Dated this 23rd day of November, 2020.
19

20

21
                                                          A
                                                          Barbara Jacobs Rothstein
                                                          U.S. District Court Judge
22

23

24

25


      STIPULATED MOTION AND ORDER TO                                        Gaspich Law Office PLLC
                                                                            8094 Barthrop Pl NE
      EXTEND DISCOVERY CUT OFF DATE - 5                                     Bainbridge Island, WA 98110
                                                                            Tel. (206) 956-4204
                                                                            Fax: (206) 956-4214
           Case 2:20-cv-00587-BJR Document 14 Filed 11/23/20 Page 6 of 6




1

2
     Presented by:
3
     GASPICH LAW OFFICE PLLC
4

5    s/Anthony J. Gaspich
     Anthony J. Gaspich, WSBA No. 19300
6    Attorneys for Plaintiff
     1000 Second Avenue, Suite 3330
7    Seattle, WA 98104
     Tele. (206) 956-4204
8    Email: tony@gaspichwilliams.com
9
     Approved as to form;
10
     Notice of presentation waived

11   PRITCHETT & JACOBSON, P.S.

12

13   s/Russell W. Pritchett
     Russell W. Pritchett, WSBA No. 8018
14   Attorneys for Defendant Miss Leona, Inc.
     870 Democrat Street
15
     Bellingham, WA 98229
16
     Tele: (360) 647-1238
     Email: russell@pandj.info
17

18

19

20

21

22

23

24

25


      STIPULATED MOTION AND ORDER TO                        Gaspich Law Office PLLC
                                                            8094 Barthrop Pl NE
      EXTEND DISCOVERY CUT OFF DATE - 6                     Bainbridge Island, WA 98110
                                                            Tel. (206) 956-4204
                                                            Fax: (206) 956-4214
